DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/KR2018/007567, filed on 07/04/2018, which is entitled to and claims the benefit of priority of KR Patent App. No. 10-2017-0087179, filed 07/10/2017. The preliminary amendment filed on 01/22/2019 is entered and acknowledged by the Examiner.
3.	Claims 1-16 are pending. Claims 1-16 are under examination on the merits. 

Information Disclosure Statement
4.	The information disclosure statements submitted on 10/22/2019,02/22/2021, and 01/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Drawings
5.	The drawings are received on 10/22/2019. These drawings are acceptable.

Priority

6.	Receipt is acknowledged of papers submitted on 10/22/2019 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with Sherry Murphy on 04/15/2022 to amend claims  2-10, and 12-16. All the claims renumbered accordingly. 

The application has been amended as follows:
7.1	 Claims 1-16  (Page 1-16/16, marked as Page 3 of 19  to Page 18 of 19, claims dated 10/22/2019) have been replaced by –
1.	An electrochromic device comprising:
a substrate;
a first electrode on the substrate;
a second electrode on the first electrode;
an electrolyte layer between the first electrode and the second electrode; and
an electrochromic layer comprising one or more layers between the electrolyte layer and the second electrode,
wherein the one or more layers of the electrochromic layer comprise a compound for electrochromism of Chemical Formula 1:
[Chemical Formula 1]

    PNG
    media_image1.png
    886
    1572
    media_image1.png
    Greyscale

wherein:
Ra and Rb are the same as or different from each other, and each is independently a group functioning as an electron acceptor;
Y1 to Y5 are the same as or different from each other, and each is independently CRR’, NR, O, SiRR’, PR, S, GeRR’, Se or Te;
Y6 and Y7 are different from each other, and each is independently a direct bond, CRR’, NR, O, SiRR’, PR, S, GeRR’, Se or Te;
a is 0 or 1;
when a is 0, Y6 is a direct bond, and Y7 is CRR’, NR, O, SiRR’, PR, S, GeRR’, Se or Te;
when a is 1, Y7 is a direct bond, and Y6 is CRR’, NR, O, SiRR’, PR, S, GeRR’, Se or Te; 
n and m are each an integer of 0 to 5;
when n and m are 2 or greater, structures in the parentheses are the same as or different from each other;
Z1 to Z4 are the same as or different from each other, and each is independently CRR’R”, NRR’, OR, SiRR’R”, PRR’, SR, GeRR’R”, SeR or TeR; and
R1, R2, R, R’ and R” are the same as or different from each other, and each is independently hydrogen, deuterium, a halogen group, a nitrile group, a nitro group, an imide group, an amide group, a hydroxyl group, a substituted or unsubstituted alkyl group, a substituted or unsubstituted cycloalkyl group, a substituted or unsubstituted alkoxy group, a substituted or unsubstituted aryloxy group, a substituted or unsubstituted alkylthioxy group, a substituted or unsubstituted arylthioxy group, a substituted or unsubstituted alkylsulfoxy group, a substituted or unsubstituted arylsulfoxy group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted silyl group, a substituted or unsubstituted boron group, a substituted or unsubstituted alkylamine group, a substituted or unsubstituted aralkylamine group, a substituted or unsubstituted arylamine group, a substituted or unsubstituted heteroarylamine group, a substituted or unsubstituted aryl group, or a substituted or unsubstituted heteroaryl group.

2.	The electrochromic device of  claim 1, wherein the compound of Chemical Formula 1 is a compound of Chemical Formula 2 or 3:

[Chemical Formula 2]

    PNG
    media_image2.png
    497
    684
    media_image2.png
    Greyscale



[Chemical Formula 3]

    PNG
    media_image3.png
    749
    1440
    media_image3.png
    Greyscale

wherein:
Ra and Rb are the same as or different from each other, and each is independently a group functioning as an electron acceptor;
Y1 to Y7 are the same as or different from each other, and each is independently CRR’, NR, O, SiRR’, PR, S, GeRR’, Se or Te;
n and m are each an integer of 0 to 5;
when n and m are 2 or greater, structures in the parentheses are the same as or different from each other;
Z1 to Z4 are the same as or different from each other, and each is independently CRR’R”, NRR’, OR, SiRR’R”, PRR’, SR, GeRR’R”, SeR or TeR; and
R1, R2, R, R’ and R” are the same as or different from each other, and each is independently hydrogen, deuterium, a halogen group, a nitrile group, a nitro group, an imide group, an amide group, a hydroxyl group, a substituted or unsubstituted alkyl group, a substituted or unsubstituted cycloalkyl group, a substituted or unsubstituted alkoxy group, a substituted or unsubstituted aryloxy group, a substituted or unsubstituted alkylthioxy group, a substituted or unsubstituted arylthioxy group, a substituted or unsubstituted alkylsulfoxy group, a substituted or unsubstituted arylsulfoxy group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted silyl group, a substituted or unsubstituted boron group, a substituted or unsubstituted alkylamine group, a substituted or unsubstituted aralkylamine group, a substituted or unsubstituted arylamine group, a substituted or unsubstituted heteroarylamine group, a substituted or unsubstituted aryl group, or a substituted or unsubstituted heteroaryl group.

3.	The electrochromic device of claim 2, wherein the compound of Chemical Formula 3 is a compound of Chemical Formula 1-1 or 1-2:

[Chemical Formula 1-1]

    PNG
    media_image4.png
    710
    1025
    media_image4.png
    Greyscale



[Chemical Formula 1-2]

    PNG
    media_image5.png
    674
    1411
    media_image5.png
    Greyscale

wherein:
Ra and Rb are the same as or different from each other, and each is independently a group functioning as an electron acceptor;
Y1 to Y6 are the same as or different from each other, and each is independently CRR’, NR, O, SiRR’, PR, S, GeRR’, Se or Te;
Z1 to Z4 are the same as or different from each other, and each is independently CRR’R”, NRR’, OR, SiRR’R”, PRR’, SR, GeRR’R”, SeR or TeR; and
R1, R2, R, R’ and R” are the same as or different from each other, and each is independently hydrogen, deuterium, a halogen group, a nitrile group, a nitro group, an imide group, an amide group, a hydroxyl group, a substituted or unsubstituted alkyl group, a substituted or unsubstituted cycloalkyl group, a substituted or unsubstituted alkoxy group, a substituted or unsubstituted aryloxy group, a substituted or unsubstituted alkylthioxy group, a substituted or unsubstituted arylthioxy group, a substituted or unsubstituted alkylsulfoxy group, a substituted or unsubstituted arylsulfoxy group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted silyl group, a substituted or unsubstituted boron group, a substituted or unsubstituted alkylamine group, a substituted or unsubstituted aralkylamine group, a substituted or unsubstituted arylamine group, a substituted or unsubstituted heteroarylamine group, a substituted or unsubstituted aryl group, or a substituted or unsubstituted heteroaryl group.

4.	The electrochromic device of claim 1, wherein Ra and Rb are the same as or different from each other, and each is any one of the following structures:

    PNG
    media_image6.png
    472
    1598
    media_image6.png
    Greyscale

wherein:
c is an integer of 1 to 4;
when c is 2 or greater, structures in the two or more parentheses are the same as or different from each other; and
R10 to R13 are the same as or different from each other, and each is independently hydrogen, deuterium, a halogen group, a nitrile group, a nitro group, an imide group, an amide group, a hydroxyl group, a substituted or unsubstituted alkyl group, a substituted or unsubstituted cycloalkyl group, a substituted or unsubstituted alkoxy group, a substituted or unsubstituted aryloxy group, a substituted or unsubstituted alkylthioxy group, a substituted or unsubstituted arylthioxy group, a substituted or unsubstituted alkylsulfoxy group, a substituted or unsubstituted arylsulfoxy group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted silyl group, a substituted or unsubstituted boron group, a substituted or unsubstituted alkylamine group, a substituted or unsubstituted aralkylamine group, a substituted or unsubstituted arylamine group, a substituted or unsubstituted heteroarylamine group, a substituted or unsubstituted aryl group, or a substituted or unsubstituted heteroaryl group.

5.	The electrochromic device of claim 1, wherein R1 and R2 are the same as or different from each other, and each is independently hydrogen, a halogen group, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkoxy group, a substituted or unsubstituted aryl group, or a substituted or unsubstituted heteroaryl group.

6.	The electrochromic device of claim 1, wherein R1 and R2 are hydrogen.

7.	The electrochromic device of claim 1, wherein Z1 to Z4 are the same as or different from each other and each is independently SR, wherein R is a substituted or unsubstituted alkyl group, a substituted or unsubstituted aryl group, or a substituted or unsubstituted heterocyclic group.

8.	The electrochromic device of claim 1, wherein the compound of Chemical Formula 1 is a compound of Chemical Formulae 1-11 to 1-19:

[Chemical Formula 1-11]

    PNG
    media_image7.png
    677
    1346
    media_image7.png
    Greyscale



[Chemical Formula 1-12]

    PNG
    media_image8.png
    663
    1648
    media_image8.png
    Greyscale








[Chemical Formula 1-13]

    PNG
    media_image9.png
    663
    1652
    media_image9.png
    Greyscale




[Chemical Formula 1-14]

    PNG
    media_image10.png
    775
    932
    media_image10.png
    Greyscale









[Chemical Formula 1-15]

    PNG
    media_image11.png
    659
    1051
    media_image11.png
    Greyscale




[Chemical Formula 1-16]

    PNG
    media_image12.png
    879
    1594
    media_image12.png
    Greyscale







[Chemical Formula 1-17]

    PNG
    media_image13.png
    1203
    1162
    media_image13.png
    Greyscale

[Chemical Formula 1-18]

    PNG
    media_image14.png
    1070
    1260
    media_image14.png
    Greyscale



[Chemical Formula 1-19]

    PNG
    media_image15.png
    1113
    1609
    media_image15.png
    Greyscale

wherein:
Y1 to Y7 are the same as or different from each other, and each is independently CRR’, NR, O, SiRR’, PR, S, GeRR’, Se or Te;
Z1 to Z4 are the same as or different from each other, and each is independently CRR’R”, NRR’, OR, SiRR’R”, PRR’, SR, GeRR’R”, SeR or TeR; and
R, R’ and R” are the same as or different from each other, and each is independently hydrogen, deuterium, a halogen group, a nitrile group, a nitro group, an imide group, an amide group, a hydroxyl group, a substituted or unsubstituted alkyl group, a substituted or unsubstituted cycloalkyl group, a substituted or unsubstituted alkoxy group, a substituted or unsubstituted aryloxy group, a substituted or unsubstituted alkylthioxy group, a substituted or unsubstituted arylthioxy group, a substituted or unsubstituted alkylsulfoxy group, a substituted or unsubstituted arylsulfoxy group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted silyl group, a substituted or unsubstituted boron group, a substituted or unsubstituted alkylamine group, a substituted or unsubstituted aralkylamine group, a substituted or unsubstituted arylamine group, a substituted or unsubstituted heteroarylamine group, a substituted or unsubstituted aryl group, or a substituted or unsubstituted heterocyclic group.

9.	The electrochromic device of claim 1, wherein the compound of Chemical Formula 1 is any one of the following compounds:

    PNG
    media_image16.png
    1513
    1619
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    1797
    1487
    media_image17.png
    Greyscale
.

10.	The electrochromic device of claim 1, wherein the electrochromic layer has a thickness of 20 nm to 1 µm.

11.	A method for manufacturing an electrochromic device comprising:
providing a substrate;
forming a first electrode on the substrate;
forming a second electrode on the first electrode;
forming an electrolyte layer between the first electrode and the second electrode; and
forming an electrochromic layer comprising one or more layers between the electrolyte layer and the second electrode,
wherein the one or more layers of the electrochromic layer comprise a compound for electrochromism of Chemical Formula 1:

[Chemical Formula 1]

    PNG
    media_image1.png
    886
    1572
    media_image1.png
    Greyscale

wherein:
Ra and Rb are the same as or different from each other, and each is independently a group functioning as an electron acceptor;
Y1 to Y5 are the same as or different from each other, and each is independently CRR’, NR, O, SiRR’, PR, S, GeRR’, Se or Te;
Y6 and Y7 are different from each other, and each is independently a direct bond, CRR’, NR, O, SiRR’, PR, S, GeRR’, Se or Te;
a is 0 or 1;
when a is 0, Y6 is a direct bond, and Y7 is CRR’, NR, O, SiRR’, PR, S, GeRR’, Se or Te;
when a is 1, Y7 is a direct bond, and Y6 is CRR’, NR, O, SiRR’, PR, S, GeRR’, Se or Te; 
n and m are each an integer of 0 to 5;
when n and m are 2 or greater, structures in the parentheses are the same as or different from each other;
Z1 to Z4 are the same as or different from each other, and each is independently CRR’R”, NRR’, OR, SiRR’R”, PRR’, SR, GeRR’R”, SeR or TeR; and
R1, R2, R, R’ and R” are the same as or different from each other, and each is independently hydrogen, deuterium, a halogen group, a nitrile group, a nitro group, an imide group, an amide group, a hydroxyl group, a substituted or unsubstituted alkyl group, a substituted or unsubstituted cycloalkyl group, a substituted or unsubstituted alkoxy group, a substituted or unsubstituted aryloxy group, a substituted or unsubstituted alkylthioxy group, a substituted or unsubstituted arylthioxy group, a substituted or unsubstituted alkylsulfoxy group, a substituted or unsubstituted arylsulfoxy group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted silyl group, a substituted or unsubstituted boron group, a substituted or unsubstituted alkylamine group, a substituted or unsubstituted aralkylamine group, a substituted or unsubstituted arylamine group, a substituted or unsubstituted heteroarylamine group, a substituted or unsubstituted aryl group, or a substituted or unsubstituted heteroaryl group.

12.	The method for manufacturing an electrochromic device of claim 11, wherein the forming of the electrochromic layer is carried out with a solution process.

	13.	The electrochromic device of claim 4, wherein R10 to R13 are the same as or different from each other, and each is independently hydrogen or a substituted or unsubstituted alkyl group.

	14.	The electrochromic device of claim 13, wherein R10 is a substituted or unsubstituted alkyl group.

	15.	The electrochromic device of claim 4, wherein Ra and Rb are each 
    PNG
    media_image18.png
    292
    443
    media_image18.png
    Greyscale
, R13 is hydrogen, and c is as defined in claim 4.

	16.	The electrochromic device of claim 4, wherein Ra and Rb are each 
    PNG
    media_image19.png
    274
    385
    media_image19.png
    Greyscale
, and R10 is an alkyl group having 1 to 10 carbon atoms.
–

Allowable Subject Matter
8.	Claims 1-16 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Lim et al. (KR 2016-0097766 A, machine translation, hereinafter, “’766”).  
	‘766 teaches an organic electronic device comprising compound 1as shown below, wherein the compound can further comprise an electron acceptor structure as an additional monomer. The compound  corresponds to the compound of chemical formula 1, wherein in chemical formula 1, Ra and Rb are groups functioning as electron acceptors, Y1 is S, a is 1, m and n are respectively 0, Y6 is S, Y7 is a direct bond, Z1 to Z4 are respectively SR, R is an unsubstituted alkyl group, and R1 and R2  correspond to the hydrogen. ‘766 does not expressly teach an electrochromic device, wherein: a substrate, a first electrode, a second electrode, an electrolyte layer, and an electrochromic layer are comprised; and said electrochromic layer includes an electrochromic compound represented by chemical formula 1 as set forth. Therefore the instant claims are distinguished over the prior art.  Additionally, applicant relied upon the certified English translation of applicants' priority papers to overcome the rejection because a translation of said papers files on 4/19/2022 has been made of record in accordance with 37 CFR 1.55. See MPEP § 201.15, in which case ‘766 reference is removed as prior art. 


    PNG
    media_image20.png
    205
    192
    media_image20.png
    Greyscale


Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed electrochromic device comprising: a substrate; a first electrode on the substrate;
a second electrode on the first electrode; an electrolyte layer between the first electrode and the second electrode; and an electrochromic layer comprising one or more layers between the electrolyte layer and the second electrode, wherein the one or more layers of the electrochromic layer comprise a compound for electrochromism of Chemical Formula 1:
[Chemical Formula 1]

    PNG
    media_image1.png
    886
    1572
    media_image1.png
    Greyscale

wherein: Ra and Rb are the same as or different from each other, and each is independently a group functioning as an electron acceptor; Y1 to Y5 are the same as or different from each other, and each is independently CRR’, NR, O, SiRR’, PR, S, GeRR’, Se or Te; Y6 and Y7 are different from each other, and each is independently a direct bond, CRR’, NR, O, SiRR’, PR, S, GeRR’, Se or Te; a is 0 or 1; when a is 0, Y6 is a direct bond, and Y7 is CRR’, NR, O, SiRR’, PR, S, GeRR’, Se or Te; when a is 1, Y7 is a direct bond, and Y6 is CRR’, NR, O, SiRR’, PR, S, GeRR’, Se or Te; n and m are each an integer of 0 to 5; when n and m are 2 or greater, structures in the parentheses are the same as or different from each other; Z1 to Z4 are the same as or different from each other, and each is independently CRR’R”, NRR’, OR, SiRR’R”, PRR’, SR, GeRR’R”, SeR or TeR; and R1, R2, R, R’ and R” are the same as or different from each other, and each is independently hydrogen, deuterium, a halogen group, a nitrile group, a nitro group, an imide group, an amide group, a hydroxyl group, a substituted or unsubstituted alkyl group, a substituted or unsubstituted cycloalkyl group, a substituted or unsubstituted alkoxy group, a substituted or unsubstituted aryloxy group, a substituted or unsubstituted alkylthioxy group, a substituted or unsubstituted arylthioxy group, a substituted or unsubstituted alkylsulfoxy group, a substituted or unsubstituted arylsulfoxy group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted silyl group, a substituted or unsubstituted boron group, a substituted or unsubstituted alkylamine group, a substituted or unsubstituted aralkylamine group, a substituted or unsubstituted arylamine group, a substituted or unsubstituted heteroarylamine group, a substituted or unsubstituted aryl group, or a substituted or unsubstituted heteroaryl group, and a  method for manufacturing an electrochromic device comprising: providing a substrate; forming a first electrode on the substrate; forming a second electrode on the first electrode; forming an electrolyte layer between the first electrode and the second electrode; and forming an electrochromic layer comprising one or more layers between the electrolyte layer and the second electrode, wherein the one or more layers of the electrochromic layer comprise a compound for electrochromism of Chemical Formula 1 as set forth above. 

The embodiment provides a compound for electrochromism is capable of introducing sulfur (S) and the like to an alkyl chain, and enhances electron migration by chalcogen-chalcogen interactions in the molecule, and as a result, is capable of enhancing an electrochromic response rate and electrochromic conversion efficiency (coloration efficiency). The compound for electrochromism  has excellent oxidation stability, and has an excellent lifetime when used in an electrochromic device.  Accordingly, the presently claimed invention as defined by claims 1-16 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Examiner Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
04/20/2022